STOKER, Judge.
This is a companion suit to Loveday v. Travelers Insurance Co., 585 So.2d 597 (La.App. 3d Cir.1991). For the reasons assigned in Loveday v. Travelers Insurance Co., the judgment of the trial court is reversed in part, modified and rendered, in accordance with the judgment set forth in the companion case.
Accordingly, it is ORDERED, ADJUDGED and DECREED that the judgment of the trial court awarding monetary damages to the plaintiffs, AVA LOVEDAY and FLOYD LOVEDAY, and against the defendants, HIRAM E. JOWERS, MONROE TRUCKING, INC. and TRAVELERS INSURANCE COMPANY, jointly and in solido, be and it is hereby amended to provide the amounts of the awards be as follows:
AVA LOVEDAY $75,000
FLOYD E. LOVEDAY $75,000
AVA & FLOYD E. LOVEDAY (for funeral expenses) $ 3,576.10
It is further ORDERED, ADJUDGED and DECREED that the judgment of the trial court in favor of plaintiff in reconvention, MONROE TRUCKING, INC., and against defendant in reconvention, ALLSTATE INSURANCE COMPANY,1 be and it is hereby amended to fix the award at the sum of $866, with legal interest from date of judicial demand until paid.
In all other respects the judgment of the trial court is affirmed.
The costs of the appeal are assessed as provided in our opinion in the companion case of Loveday v. Travelers Insurance Company, supra.
REVERSED IN PART; MODIFIED IN PART; AND RENDERED.

. Allstate Insurance Company was the only defendant in reconvention against which the trial court gave judgment.